Title: Petition of Captured Officers of the Virginia Line in Favor of General McIntosh, 20 September 1780
From: Virginia Line Officers
To: Jefferson, Thomas



Sir
Haddrels Point. 20th. Septr. 1780.

The General and Field Officers whose Names are subscribed in behalf of ourselves and the other Officers of the Virginia Line, take the liberty (through your Excellency) to recommend Brigdr. Genl. McIntosh of the Continental army to the particular notice of our State, and we request that himself and his family may be entitled to Lands, and every other Emolument and advantage given for the encouragement of Officers, agreeable to the respective Ranks that each of them hold in the Service, in the same manner as if he belonged to the line of our State of Virginia.
We further request of your Excellency that you would use your Influence with the assembly to make some immediate provision for the Lady and Famely of this unfortunate Officer, who driven from the greatest Affluence in the State of Georgia, have experienced uncommon dificulties and hardships, and are now (as he is informed) wandering in some part of the State of Virginia, Friend-less  and unknown, while his situation as a prisoner deprives him of giving them even the assistance of his advice.
We are induced to make this application in behalf of Genl. McIntosh, to shew our esteem for him, as well as on account of his uncommon sufferings and the sacrifices he made in the service of his Country, which deserve particular attention, and we flatter ourselves that our State will not be backward in assisting distress’d Virtue.
This Gentleman has moreover upon many Occasions commanded part of our Line with approbation, and the Western department in our State for a considerable time, the good effects of which is still felt and acknowledged by our back Inhabitants, and we are happy to know, and have undoubted authority for saying, that his conduct as an Officer and a Gentleman, has given satisfaction in the Army, and gained the esteem and confidence of His Excellency Genl. Washington, and every other person whom he served under, alltho he met with some ungreatful returns for his Integrity from another quarter. We have the Honor to be, with the greatest Respect, Your Excellencies Most Obedt. humble Servants,

Wm Woodford Brigdr: Genl.  Chs. Scott. Br. Genl. W Russell Colo. 5th. V. R. N Gist Colo. John Nevill Colo. 4th. V. R. Will Heth, Colo. 3. V. Regt B. Ball Lt. Colo. 1st: V: Regt. Saml. Hopkins Lt. Colo. Commg. 1st. Va. Br. Levies Sam: J: Cabell Lt. Col. 4h. Virg:  Regt. & Depy. Adj: Genl. Jonath: Clark Lt. Col. 8. RegtGust. B. Wallace Lt. Colo. 11th.  V R Richard Anderson Major 1st.  Virginia Regiment A Waggener Maj 8th Virg Regt D Stephenson Major 11th. Virginia Regt W: Croghan Major 4th. V. Regt. Will. Lewis Majr. 10th. Virga. Rt. Cha: Pelham Majr. 2nd. V: Regt. Presley Nevill Lieut. Colo. by  Brevet.

